STROOCK April 12, 2010 Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Ladies and Gentlemen: We are counsel to Dreyfus Variable Investment Fund (the "Fund") and in so acting have reviewed Post-Effective Amendment No. 47 (the "Post-Effective Amendment") to the Fund's Registration Statement on Form N-1A, Registration File No. 33-13690. Representatives of the Fund have advised us that the Fund will file the Post-Effective Amendment pursuant to paragraph (b) of Rule 485 ("Rule 485") under the Securities Act of 1933, as amended. In connection therewith, the Fund has requested that we provide this letter. In our review of the Post-Effective Amendment, we have assumed that the version of the Post-Effective Amendment we reviewed substantially complies in all material respects with the version filed with the Securities and Exchange Commission via EDGAR. Based upon the foregoing, we hereby advise you that the Post-Effective Amendment does not include disclosure which we believe would render it ineligible to become effective pursuant to paragraph (b) of Rule 485. Very truly yours, NY 72674104v2 STROOCK & STROOCK & LAVAN LLP  NEW YORK  LOS ANGELES  MIAMI [SO MAIDEN LANE, NEW YORK, NY I003S -4982 TEL 232.$06.5
